Citation Nr: 0610880	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for depression.

3.	Entitlement to service connection for an anxiety 
disorder (claimed as anxiety).

4.	Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA physician has related the diagnosis to his 
claimed in-service stressful event.

2.  The veteran's claimed in-service stressor is related to 
claimed participation in combat. 

3.  The objective evidence of record preponderates against a 
finding that the veteran engaged in combat with the enemy.

4.  The occurrence of the veteran's claimed in-service 
stressful event is not supported by credible corroborating 
evidence.

5.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.

6.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
depression is related to the veteran's period of active 
service.

7.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed anxiety disorder.

8.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is related to the veteran's period of active 
military service, nor was hypertension manifested within one 
year of his discharge from service.  Service connection is 
not granted for any disorders.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  Depression was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  An anxiety disorder was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

4.  Hypertension was not incurred during active military 
service, may it be presumed to have been incurred therein, 
and is unrelated to service connected disorders.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Considering the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a December 2003 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  In addition, the 
appellant was advised, by virtue of a detailed April 2004 
statement of the case (SOC) and June 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection for PTSD, anxiety, depression, and 
hypertension.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SOC and 
June 2004 SSOC contained the new duty-to-assist regulations 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background

Service medical records are entirely negative for any 
reference to a complaint or diagnosis of, or treatment for, 
anxiety, depression, or another psychiatric disorder, or 
hypertension.  When examined for induction into service in 
October 1969, the veteran's blood pressure was 130/62 and he 
was found qualified for service.  Clinical records reflect 
the veteran's treatment for a pulmonary disorder, but are not 
referable to diagnosis of hypertension or a psychiatric 
disorder.  A discharge examination report is not of record.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his awards and decorations include the 
National Defense Service Medal, Vietnam Service Medal, and 
the Vietnam Campaign Medal with two overseas bars.

An Army Board for Correction of Military Records 
determination, dated in March 2004, reflects that the 
veteran's military occupational specialty was 11B (light 
weapons infantryman) and that he served in a security platoon 
from February 1971 to August 1971 and as combat construction 
specialist from August 1971 to January 1972.  It was noted 
that there were no orders for the Combat Infantryman Badge 
(CIB) in the veteran's service personnel records.  This Board 
concluded that the evidence showed that the veteran was an 
infantryman who served in a security platoon assigned to two 
engineer battalions during his assignment in Vietnam.  It was 
found that there was no evidence of record that showed he 
served in active ground combat while an assigned member of an 
infantry company in Vietnam and there was insufficient 
evidence on which to base award of the CIB to the veteran.  
The record reflects that the veteran was awarded the Good 
Conduct Medal, the Army Commendation Medal, the Vietnam 
Service Medal with three bronze service stars, the Republic 
of Vietnam Gallantry Cross with Palm Unit Citation, and the 
Republic of Vietnam Civil Actions Honor Medal First Class 
Unit Citation.

Post service, VA and non VA medical records, dated from 1994 
to 2004, are associated with the claims file.  A January 1994 
private medical record reflects the veteran's history of 
hypertension.  He was evaluated for a history of 
lightheadedness for two years.  It was noted he was diagnosed 
as hypertensive and placed on prescribed medication.  Upon 
examination, hypertension was noted and the veteran was 
advised to reduce his medication.  The examining physician 
believed the veteran would ultimately be able to stop the 
blood pressure medication but opined that the veteran 
apparently wanted to take it.

An April 2000 VA outpatient psychiatric record indicates that 
the veteran was evaluated due to chronic depression.  A 
history of recurrent depressive episodes was noted.  The Axis 
I diagnosis was bipolar disorder.

In October 2002, the RO received the veteran's written 
account of his alleged stressful events in service.  In an 
accompanying written statement, the veteran's service 
representative summarized the veteran's account of his 
alleged stressful events in service.  The veteran reported 
his service in Vietnam from January 1971 to February 1972 
when he was attached to the 577th Eng. Battalion and other 
units.  His occupational specialty was combat infantry.  It 
was noted that the veteran's DD Form 214 did not reflect his 
receipt of the CIB that was thought to be an oversight.  The 
veteran alleged exposure to rocket and mortar attacks while 
performing guard and perimeter duty for the 577th Eng. 
Battalion.  An incident of severe rocket and mortar attacks 
occurred in Pleiku in approximately mid-1971, but the veteran 
was unable to recall specific dates or the names of 
casualties or wounded comrades.

An October 2002 VA outpatient record indicates that the 
veteran requested that his blood pressure be checked, and it 
was 138/94.  It was noted that he used to take prescribed 
medication for hypertension but stopped taking it.  

According to a November 2002 clinical entry, the veteran said 
he was not awarded a Purple Heart in service.  He was in the 
infantry and received the "standard" campaign ribbons.  He 
said he saw a lot of combat/fire fights in Pleiku.

December 2002 VA outpatient records indicate that 
psychological tests were administered to the veteran in 
November 2002.  Test results were consistent with PTSD and 
dysthymic disorder.  Another December 2002 outpatient record 
indicates that the veteran was under treatment for 
depression.  Upon examination, the diagnoses included mild 
hypertension.  

According to an August 2003 VA outpatient record, the veteran 
told a psychologist that he was involved in combat operations 
at and around Pleiku in 1971.  He said his military 
occupational specialty in service was 11B, but he was not 
awarded the CIB, and his unit supported an engineering unit.

During a September 2003 VA outpatient psychotherapy session, 
the veteran told a psychologist that he participated in and 
was exposed to combat operations in Vietnam in 1971 around 
Whiskey Mountain and Pleiku.  He admitted that he did not 
engage in many fire fights and said his primary job was to 
give protection to combat engineers.

A November 2003 VA outpatient progress note indicates that 
the veteran complained of falling asleep, that he related to 
having to perform guard duty in Vietnam at night.  He was 
hypervigilant in the dark that increased the onset of sleep.  
He was concerned about a history of mild hypertension; it was 
noted that recent blood pressure readings were within normal 
limits.  The diagnosis was combat-related PTSD.

According to a December 2003 VA outpatient record, the 
veteran said he served in the infantry in Vietnam from 1971 
to 1972 and saw action, but did not actually witness the 
killing of others, although there was killing around him.  He 
was currently diagnosed with PTSD and depressive disorder.  

In February 2004, the veteran was seen in the VA outpatient 
clinic for treatment of his diagnosed disorders: PTSD, with 
Vietnam stressors, and recurrent major depressive disorder. 

In March 2004, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously the U.S. Army Armed 
Services Center for Unit Records Research (CURR)) responded 
to the RO's request for verification of the veteran's alleged 
stressful events in service.  The JSRRC indicated that the 
veteran said he was involved in rocket and mortar attacks in 
mid 1971, but that date range was too broad to do meaningful 
research.  

In a May 2004 written statement, the veteran's service 
representative argued that all the veteran's claimed 
psychiatric diagnoses were related to service in Vietnam.  It 
was maintained that the issues of depression and anxiety were 
symptoms of PTSD.  It was also contended that the veteran's 
hypertension claim was originally presented as a secondary 
disability, related to PTSD and other mental stress.  

In a written statement received in June 2004, the veteran 
described his involvement in "many" "combat-fire fights" 
and rocket and mortar attacks in service.  He noted that he 
did not receive the CIB that he "justly deserve[d] to 
have".   
 
In a written statement received in May 2005, the veteran 
noted the prescribed medication he took for depression, 
stress, PTSD, stability, and high blood pressure.

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  


A. Service Connection for PTSD

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 9 8 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered vague 
descriptions of his alleged stressor events in service, 
including exposure to rocket and mortar fire attacks in mid-
1971 in and around Pleiku.  In support of his claim, the 
veteran points to his October 2002 questionnaire and June 
2004 and May 2005 written statements of his alleged stressful 
events in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by VA physicians and 
psychologists at the VA medical center in Bath.  Accordingly, 
the Board finds that there is some evidence of a stressor 
incident or incidents in service, evidence of a current 
disability, and also seemingly competent evidence that the 
current disability is a "residual" of the stressor(s) 
experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  For a claim to be denied on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen v. Brown, 10 Vet. 
App. at 147.

Here, there is no supporting evidence from any source, 
despite the RO's efforts to develop such verification, to 
corroborate the veteran's assertion of exposure to rocket and 
mortar fire in mid-1971.  In fact, in its March 2004 report, 
the Army Board for Correction of Military Records 
specifically found that there was no evidence of record that 
showed that the veteran served in active ground combat while 
an assigned member of an infantry company in Vietnam.  Nor do 
the veteran's service medical records support his assertion 
of such exposure to rocket and mortar fire in service.  

The Board concludes that the objective evidence of record 
fails to support a finding that the veteran engaged in combat 
with the enemy.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. at 91.

Although the veteran has alleged in his VA claim that he 
engaged in combat (and he has told VA physicians that he 
engaged in combat), the Army Board for Corrections of 
Military Records specifically found that the veteran did not 
serve in active ground combat.  Thus, his assertions, 
standing alone, cannot, as a matter of law, provide evidence 
to establish that an in-service event claimed as a stressor 
occurred.  See Dizoglio v. Brown, 9 Vet. App. at 163; West v. 
Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. at 283.  This does not mean that he 
cannot establish that the alleged in-service events occurred; 
it only means that other "credible supporting evidence from 
any source" is necessary.  See Cohen.  Since there is a 
diagnosis of PTSD here, it must be determined whether there 
is credible supporting evidence of the veteran's alleged 
stressor, i.e., whether service records or other independent 
credible evidence do, in fact, corroborate the alleged 
stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  See e.g., Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of exposure to rocket and mortar fire in mid 1971 
while in Vietnam.  Nor do the veteran's service documents 
support his participation in combat while he was in service.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports reflect that the examiners have indicated that the 
veteran's current diagnosed psychiatric disorders, 
particularly PTSD, were due to combat, and to his description 
of witnessing incidents of fire-fights in Pleiku in mid-1971.  
Clearly, those treating psychiatric physicians did not 
undertake review of the veteran's service records, but based 
their premises of his combat-related stressful events in 
Vietnam solely upon the veteran's statements to them.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence, or an accurate 
account of those experiences, merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he was exposed 
to rocket and mortar fire in mid-1971 in Vietnam.  Thus, 
although the foundation for the diagnosis of PTSD in this 
case was the veteran's account of his combat service in 
Vietnam and exposure to rocket and mortar fire in Vietnam in 
mid-1971, we must conclude that the claimed stressors have 
not been satisfactorily established as having occurred.  The 
veteran may very well consider events that occurred in 
conjunction with his alleged witnessing of the mid-1971 
incidents in service to be stressful, but he has failed to 
provide even one factual detail of the alleged events on 
which to base his claim, other than repeated but vague and 
unfounded descriptions of exposure to rocket and mortar 
attacks during combat service in Vietnam.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his written 
statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight. Having 
so concluded, the Board finds that the preponderance of the 
credible evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the veteran's symptoms/behavior is necessary.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown; see also Patton v. 
West, supra at 280.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.

B. Service Connection for Depression

The veteran has further contended that service connection 
should be granted for depression.  Although the evidence 
shows that the veteran has a psychiatric disorder, variously 
diagnosed as a major depressive disorder, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that a psychiatric 
abnormality was not noted in the veteran's service medical 
records, and the first post service evidence of record of 
depression is from 2000, nearly 28 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's depression to 
service or any incident of service has been presented.   As 
well, the Board notes that in the May 2004 written statement, 
the veteran's representative argued that depression and 
anxiety should be considered symptoms of the veteran's PTSD, 
rather than as separate disabilities.  Nevertheless, and 
given the Board's denial of the claim for service connection 
for PTSD, herein, the veteran's claim for service connection 
for depression must be denied.  

C. Service Connection for Anxiety

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran has also contended that service connection should 
be granted for an anxiety disorder, claimed as anxiety.  The 
record demonstrates that no anxiety was found in service.  
Moreover, on VA outpatient examinations after the veteran's 
separation from service, there was no showing that the 
veteran had an anxiety disorder.  Furthermore, the veteran 
has submitted no evidence to show that he currently has an 
anxiety disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has an 
anxiety disorder has been presented.  Rabideau v. Derwiniski, 
2 Vet. App. at 143.  Although in May 2004, the veteran's 
representative argued that depression and anxiety should be 
considered symptoms of the veteran's PTSD, rather than as 
separate disabilities, given the Board's denial of the 
veteran's claim for service connection for PTSD, set forth 
above, the claim for service connection for anxiety must be 
denied.  

D. Service Connection for Hypertension

The law also provides that, where a veteran served ninety 
days or more of active military service, and hypertension 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran has been diagnosed with mild hypertension, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a 
hypertensive disorder was not noted in the veteran's service 
medical records and the first post service medical evidence 
of record of hypertension is from 1994, more than 20 years 
after the veteran's separation from service.  Indeed, it is 
unclear if the veteran currently even has hypertension, given 
the November 2003 VA treatment record noting recent normal 
blood pressure readings.  See Degmetich, Brammer, Rabideau, 
supra.  In any event, no medical opinion or other medical 
evidence relating the veteran's hypertension to service or 
any incident of service has been presented.  To the extent 
that the veteran's representative would argue that the 
veteran's hypertension was a secondary disability related to 
PTSD/other mental stress, the veteran's claim would still be 
denied.  See 38 C.F.R. § 3.310(a) (2005) (service connection 
may also be granted for disability that is proximately due to 
or the result of a service-connected disease or injury).  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.).  
Here, however, the veteran currently has no service-connected 
disability.

E.	All Claims

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 
S.Ct. 404 (1998). See also Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has PTSD, depression, anxiety, or hypertension related to 
service or any incident thereof.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD, depression, an anxiety disorder, and hypertension must 
be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied.

Service connection for an anxiety disorder (claimed as 
anxiety) is denied.

Service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


